     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 1 of 12 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                                       ) Case No.
10
     BILL SALINARDI, individually and )
11   on behalf of all others similarly ) CLASS ACTION
     situated,                         )
12
                                       ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                        ) OF:
14                                     )
            vs.                        )    1. NEGLIGENT VIOLATIONS
15                                                OF THE TELEPHONE
                                       )          CONSUMER PROTECTION
16   LAYMA, LLC. DBA LITTLE LAKE )                ACT [47 U.S.C. §227(b)]
     LENDING and DOES 1 through 10, )       2.    WILLFUL VIOLATIONS
17                                                OF THE TELEPHONE
     inclusive, and each of them,      )          CONSUMER PROTECTION
18                                     )          ACT [47 U.S.C. §227(b)]
     Defendant.                        )    3.    NEGLIGENT VIOLATIONS
19                                                OF THE TELEPHONE
                                       )          CONSUMER PROTECTION
20                                     )          ACT [47 U.S.C. §227(c)]
21                                     )    4.    WILLFUL VIOLATIONS
                                                  OF THE TELEPHONE
                                       )          CONSUMER PROTECTION
22
                                       )          ACT [47 U.S.C. §227(c)]
23                                     )
24
                                       )
                                       ) DEMAND FOR JURY TRIAL
25                                     )
26                                     )
                                       )
27
          Plaintiff BILL SALINARDI (“Plaintiff”), individually and on behalf of all
28



                             CLASS ACTION COMPLAINT
                                          -1-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 2 of 12 Page ID #:2




 1   others similarly situated, alleges the following upon information and belief based
 2   upon personal knowledge:
 3                              NATURE OF THE CASE
 4         1.     Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of LAYMA, LLC DBA LITTLE LAKE
 7   LENDING (“Defendant”), in negligently, knowingly, and/or willfully contacting
 8   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 9   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
10   specifically the Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
11                             JURISDICTION & VENUE
12         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a
15   California company. Plaintiff also seeks up to $1,500.00 in damages for each call
16   in violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
22   business within the State of California and Plaintiff resides within the County of
23   Riverside.
24                                       PARTIES
25         4.     Plaintiff, BILL SALINARDI (“Plaintiff”), is a natural person residing
26   in Orange County California and is a “person” as defined by 47 U.S.C. § 153 (39).
27         5.     Defendant, LAYMA, LLC DBA LITTLE LAKE LENDING
28   (“Defendant”) is a money lending company and is a “person” as defined by 47


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 3 of 12 Page ID #:3




 1   U.S.C. § 153 (39).
 2         6.     The above-named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendant.” The true names and capacities of the
 4   Defendant sued herein as DOE DEFENDANT 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendant by fictitious
 6   names. Each of the Defendant designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendant when
 9   such identities become known.
10         7.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant were acting as an agent and/or employee of each of the other
12   Defendant and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendant.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendant.
16                              FACTUAL ALLEGATIONS
17         8.     Beginning in or around February 2020, Defendant contacted Plaintiff
18   on Plaintiff’s cellular telephone number ending in -9406, in an attempt to solicit
19   Plaintiff to purchase Defendant’s services.
20         9.     Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         10.    Defendant contacted or attempted to contact Plaintiff from phone
23   numbers (844)600-9737 confirmed to be defendant’s.
24         11.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         12.    Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 4 of 12 Page ID #:4




 1         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on her cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         14.    Defendant called Plaintiff in an attempt to solicit its services and in
 6   violation of the Do-Not-Call provisions of the TCPA.
 7         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 8   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 9         16.    Upon information and belief, and based on Plaintiff’s experiences of
10   being called by Defendant after requesting to be placed on the do not call list, and
11   at all relevant times, Defendant failed to establish and implement reasonable
12   practices and procedures to effectively prevent telephone solicitations in violation
13   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
14                               CLASS ALLEGATIONS
15         17.    Plaintiff brings this action individually and on behalf of all others
16   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
17   Classes”).
18         18.    The class concerning the ATDS claim for no prior express consent
19   (hereafter “The ATDS Class”) is defined as follows:
20
                  All persons within the United States who received any
21                solicitation/telemarketing   telephone   calls    from
22                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
23
                  system or an artificial or prerecorded voice and such
24                person had not previously consented to receiving such
25
                  calls within the four years prior to the filing of this
                  Complaint
26
27         19.    The class concerning the Internal Do-Not-Call violation (hereafter
28   “The DNC Class”) is defined as follows:


                                CLASS ACTION COMPLAINT
                                             -4-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 5 of 12 Page ID #:5




 1
                  All persons within the United States who received more
 2                than one call made by or on behalf of Defendant that
 3                promoted Defendant’s products or services, after having
                  requested to be placed on the do not call list, within four
 4
                  years prior to the filing of the complaint.
 5
 6         20.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 7   of all persons within the United States who received any collection telephone calls
 8   from Defendant to said person’s cellular telephone made through the use of any
 9   automatic telephone dialing system or an artificial or prerecorded voice and such
10   person had not previously not provided their cellular telephone number to
11   Defendant within the four years prior to the filing of this Complaint.
12         21.    Plaintiff represents, and is a member of, The DNC Class, consisting
13   of all persons within the United States who received at least one call made by or on
14   behalf of Defendant that promoted Defendant’s products or services, after having
15   requested to not receive further calls, within four years prior to the filing of the
16   complaint.
17         22.    Defendant, its employees and agents are excluded from The Classes.
18   Plaintiff does not know the number of members in The Classes, but believes the
19   Classes members number in the thousands, if not more. Thus, this matter should
20   be certified as a Class Action to assist in the expeditious litigation of the matter.
21         23.    The Classes are so numerous that the individual joinder of all of its
22   members is impractical. While the exact number and identities of The Classes
23   members are unknown to Plaintiff at this time and can only be ascertained through
24   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
25   The Classes includes thousands of members. Plaintiff alleges that The Classes
26   members March be ascertained by the records maintained by Defendant.
27         24.    Plaintiff and members of The ATDS Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 6 of 12 Page ID #:6




 1   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 2   and ATDS Class members to incur certain charges or reduced telephone time for
 3   which Plaintiff and ATDS Class members had previously paid by having to retrieve
 4   or administer messages left by Defendant during those illegal calls, and invading
 5   the privacy of said Plaintiff and ATDS Class members.
 6         25.    Common questions of fact and law exist as to all members of The
 7   ATDS Class which predominate over any questions affecting only individual
 8   members of The ATDS Class. These common legal and factual questions, which
 9   do not vary between ATDS Class members, and which March be determined
10   without reference to the individual circumstances of any ATDS Class members,
11   include, but are not limited to, the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant made any telemarketing/solicitation call
14                       (other than a call made for emergency purposes or made with
15                       the prior express consent of the called party) to a ATDS Class
16                       member using any automatic telephone dialing system or any
17                       artificial or prerecorded voice to any telephone number
18                       assigned to a cellular telephone service;
19                b.     Whether Plaintiff and the ATDS Class members were damaged
20                       thereby, and the extent of damages for such violation; and
21                c.     Whether Defendant should be enjoined from engaging in such
22                       conduct in the future.
23         26.    As a person that received numerous telemarketing/solicitation calls
24   from Defendant using an automatic telephone dialing system or an artificial or
25   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
26   claims that are typical of The ATDS Class.
27         27.    Plaintiff and members of The DNC Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 7 of 12 Page ID #:7




 1   and DNC Class members via their telephones for solicitation purposes, thereby
 2   invading the privacy of said Plaintiff and the DNC Class members who requested
 3   to be placed on the Do-Not-Call list. Plaintiff and the DNC Class members were
 4   damaged thereby.
 5         28.    Common questions of fact and law exist as to all members of The
 6   DNC Class which predominate over any questions affecting only individual
 7   members of The DNC Class. These common legal and factual questions, which do
 8   not vary between DNC Class members, and which March be determined without
 9   reference to the individual circumstances of any DNC Class members, include, but
10   are not limited to, the following:
11                a.     Whether, within the four years prior to the filing of this
12                       Complaint, Defendant or its agents placed more than one
13                       solicitation call to the members of the DNC Class who
14                       requested to be placed on the do not call list;
15                b.     Whether Defendant obtained prior express written consent to
16                       place solicitation calls to Plaintiff or the DNC Class members’
17                       telephones;
18                c.     Whether Plaintiff and the DNC Class member were damaged
19                       thereby, and the extent of damages for such violation; and
20                d.     Whether Defendant and its agents should be enjoined from
21                       engaging in such conduct in the future.
22         29.    As a person that received numerous solicitation calls from Defendant
23   within a 12-month period, who had not granted Defendant prior express consent
24   and did not have an established business relationship with Defendant, Plaintiff is
25   asserting claims that are typical of the DNC Class.
26         30.    Plaintiff will fairly and adequately protect the interests of the members
27   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
28   class actions.


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 8 of 12 Page ID #:8




 1         31.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Classes members is impracticable. Even if every Classes member could
 4   afford individual litigation, the court system could not. It would be unduly
 5   burdensome to the courts in which individual litigation of numerous issues would
 6   proceed. Individualized litigation would also present the potential for varying,
 7   inconsistent, or contradictory judgments and would magnify the delay and expense
 8   to all parties and to the court system resulting from multiple trials of the same
 9   complex factual issues. By contrast, the conduct of this action as a class action
10   presents fewer management difficulties, conserves the resources of the parties and
11   of the court system, and protects the rights of each Classes member.
12         32.    The prosecution of separate actions by individual Classes members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Classes members not parties to
15   such adjudications or that would substantially impair or impede the ability of such
16   non-party Class members to protect their interests.
17         33.    Defendant has acted or refused to act in respects generally applicable
18   to The Classes, thereby making appropriate final and injunctive relief with regard
19   to the members of the Classes as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b).
23                             On Behalf of the ATDS Class
24         34.    Plaintiff repeats and incorporates by reference into this cause of action
25   the allegations set forth above at Paragraphs 1-33.
26         35.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 9 of 12 Page ID #:9




 1   47 U.S.C. § 227 (b)(1)(A).
 2         36.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 3   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5         37.    Plaintiff and the ATDS Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                           Act
10                                   47 U.S.C. §227(b)
11                             On Behalf of the ATDS Class
12         38.    Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-37.
14         39.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
17   and in particular 47 U.S.C. § 227 (b)(1)(A).
18         40.    As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22         41.    Plaintiff and the Class members are also entitled to and seek injunctive
23   relief prohibiting such conduct in the future.
24                            THIRD CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. §227(c)
27                             On Behalf of the DNC Class
28         42.    Plaintiff repeats and incorporates by reference into this cause of action


                                  CLASS ACTION COMPLAINT
                                              -9-
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 10 of 12 Page ID #:10




 1   the allegations set forth above at Paragraphs 1-41.
 2         43.      The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple negligent violations of the TCPA, including but not limited to each
 4   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 5   47 U.S.C. § 227 (c)(5).
 6         44.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 7   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 9         45.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                             FOURTH CAUSE OF ACTION
12     Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                             Act
14                                   47 U.S.C. §227 et seq.
15                               On Behalf of the DNC Class
16         46.      Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-46.
18         47.      The foregoing acts and omissions of Defendant constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
21   in particular 47 U.S.C. § 227 (c)(5).
22         48.      As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(c)(5).
26         49.      Plaintiff and the DNC Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28   ///


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 11 of 12 Page ID #:11




 1                               PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                            FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227(b)
 6               As a result of Defendant’s negligent violations of 47 U.S.C.
 7               §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 8               request $500 in statutory damages, for each and every violation,
 9               pursuant to 47 U.S.C. 227(b)(3)(B).
10               Any and all other relief that the Court deems just and proper.
11                            SECOND CAUSE OF ACTION
12     Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                          Act
14                                  47 U.S.C. §227(b)
15               As a result of Defendant’s willful and/or knowing violations of 47
16               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
17               entitled to and request treble damages, as provided by statute, up to
18               $1,500, for each and every violation, pursuant to 47 U.S.C.
19               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20               Any and all other relief that the Court deems just and proper.
21                           THIRD CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                  47 U.S.C. §227(c)
24               As a result of Defendant’s negligent violations of 47 U.S.C.
25               §227(c)(5), Plaintiff and the DNC Class members are entitled to and
26               request $500 in statutory damages, for each and every violation,
27               pursuant to 47 U.S.C. 227(c)(5).
28               Any and all other relief that the Court deems just and proper.


                                CLASS ACTION COMPLAINT
                                            - 11 -
     Case 8:20-cv-00970-PA-JDE Document 1 Filed 05/27/20 Page 12 of 12 Page ID #:12




 1                           FOURTH CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(c)
 5                As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 7                to and request treble damages, as provided by statute, up to $1,500,
 8                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 9                Any and all other relief that the Court deems just and proper.
10                                    JURY DEMAND
11         50.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
14         Respectfully Submitted this 27th Day of May, 2020.
15                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
                                       By: /s/ Todd M. Friedman
17
                                           Todd M. Friedman
18                                         Law Offices of Todd M. Friedman
19
                                           Attorney for Plaintiff

20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 12 -
